Cole, J.
"We are quite well satisfied that the facts stated in the complaint present no case for a bill of interpleader. The sheriff has another ample remedy, and does not need the aid of the court by a bill of interpleader for his protection. A bill of interpleader is defined by an approved writer on equity jurisprudence as follows: “A bill of interpleader is a bill filed for the protection of a person from whom several persons claim legally or equitably the same thing, debt or duty ; but who has incurred no independent liability to any of them, and does not himself claim an interest in the matter. The equity is, that the conflicting claimants should litigate the matter amongst themselves without involving the stakeholder in their dispute.” Adams’ Eq., 202. Substantially the same definition is given or adopted in 2 Story’s Eq., §§ 806 and 807; Jeremy on Eq., 347; Willard’s Eq., 314; and Bedell v. Hoffman, 2 Paige, 200. The principle on which the jurisdiction is supported, is the danger of injury to the plaintiff from the doubtful titles of the defendants. Mitf. Plead., 49. “ The filing of bills of interpleader ought not to be encouraged; and they should never be brought except in cases where the complainant can in no other way protect himself from an unjust litigation in which he has no interest.” Ch. Walwokth, in Bedell v. Hoffman, supra.
“The true ground,” says Mr. Justice Story, “upon which . the plaintiff comes into equity, is, that claiming no right in the subject matter himself, he is, or may be, vexed by having two *112legal or other processes, in the.names of different persons, going on against him at the same time.” 2 Story's Eq. Jur., § 807.
According to these authorities, if the plaintiff could exonerate himself from all liability in respect to the funds in his hands without filing a bill of interpleader, then he should not invoke that remedy. And we have no doubt but that he could do so, and effectually relieve himself from all responsiblity, by paying the money into court, and by making a full return of the facts out of which the controversy in regard to the money arose. The complaint states the nature of this controversy. It is a contest between different creditors of Beekman as to who is entitled to the money in the hands of the sheriff after the Wright execution is satisfied. Allen claims the amount by virtue of his prior judgment and execution, while the subsequent attaching creditors insist that this judgment is fraudulent and void as to them. Now it seems to us the sheriff ought not to be called upon to settle this controversy between these different creditors, and that the proper course for him to pursue is to pay the money into court and make return of the facts, and leave the parties in interest to apply to the court for a determination of the question to whom the money belongs. This course, it seems to us, will afford him full protection. There are most weighty reasons of public policy which forbid that the sheriff should be mixed up in such litigation unless absolutely essential for his protection. He has important duties to perform of an official and public nature, and which he might not be able to properly perform if he has to prosecute suits to settle such conflicting claims. Besides, the officer, if allowed this remedy, would seek to charge the expense of the litigation to the funds in his hands, to the injury and prejudice of creditors having process to which such funds should be applied. And we therefore think that if there was any question as to whom the money belongs .to, it was the duty of the sheriff to pay it into court, making a return of the facts, and let the court decide upon the conflicting claims of the creditors. This is the practice *113approved bj Mr. Crocker in his work on the duties of sheriffs, p. 168, and we deem it the proper one to be adopted. It effectually protects the officer, and relieves him from the necessity of filing bills of interpleader to settle questions which can much-better be determined by the court on the application of the creditors in interest.
We will add further, that our views upon the subject may be fully understood, that upon the sheriff’s paying the money into court and notifying all parties interested in the controversy of what he has done, he should be deemed to have performed his duty in the premises; and also that if Allen, upon the facts disclosed in the complaint, had obtained a rule upon the plaintiff to pay the money on his execution, in that case the plaintiff might relieve himself of all responsibility by giving the attaching creditors notice of this rule, and affording them an opportunity to be heard on its return. This course will work no inconvenience or injury to the sheriff, and is the one suggested in Saunders v. Bridges, 3 Barn. & Aid., 95; Warmell v. Young, 5 Barn. & Cress., 660, by which the officer' may relieve himself from liability. In the absence of all authority we should have been disposed to lay down the same rule as to the duty of the sheriff, but it is a comfort to know that it has the sanction of the court of King’s Bench. It is the best general rule that can be laid down in a case like the one set forth in the complaint, both for the protection of the officer and to secure to creditors a just settlement of their conflicting claims. And it effectually does away with the necessity for filing bills of interpleader by the sheriff, which, if allowed, would inevitably open a wide door to litigation, and in many instances, probably, to favoritism on the part of those officers.
It appears from the complaint that the plaintiff, as sheriff, on the 30th of March, 1874, received two executions issued upon judgments rendered against one Beekman: one in favor of Wright and others, and one in favor of the defendant Allen. The Wright execution had preference by reason of a prior at*114tachment in the suit in which it was rendered. These executions were levied upon certain property of the judgment debtor, which was advertised and sold, April 22. The Wright execution was satisfied, and there remained in the sheriff’s hands $1,710.96. Alien's execution was issued for $1,589.50. On the 23d of April, the defendant The Finley Shoe and Leather Company placed in the sheriff’s hands an attachment against Beekman for a debt of $294.60; and the next day the other defendants, the Cadys and Awl, placed in his hands another attachment against Beekman for $977.13. It is claimed by the learned counsel for Allen, that the sheriff ought, on the day of the sale, viz., the 22d of April, to have satisfied the A lien execution and paid over the money collected thereon, and that he was guilty of a violation of duty and disobeyed the command of his writ by neglecting to do so. We do not, however, think the sheriff was guilty of any negligence in failing to pay over the money to Allen' on the day of sale, but he had a reasonable time to do so. On the contrary, as we have indicated, we think it was the duty of the sheriff, when the attachments were placed in his hands with the claim on the part of the attaching creditors that the Allen judgment was collusive and fraudulent, entered up for the benefit of Beekman, to have made return of the execution with the facts, and paid the money into court, notifying the parties in interest of what he had done.
The demurrer should have been sustained, on the ground that the complaint does not state facts sufficient to constitute a cause of action.
By the Court. — The order of the circuit court overruling the demurrer is reversed, and the cause remanded for further proceedings.